Citation Nr: 1648421	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-42 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin rash. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1956 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a skin rash that he asserts began in service.  Specifically, the Veteran contends that a rash first formed in his crotch area while he was on active duty in the U.S. Navy and that the condition has recurred since leaving active duty service.

The Board finds that a remand is necessary to obtain a VA examination and medical opinion.  Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  Here, this duty involves offering an examination to determine the nature and likely etiology of the Veteran's claimed skin rash.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been afforded such an examination.
 
The Veteran's service personnel records contain a September 1959 discharge examination, where he is noted as having a moderate heat rash.  The Veteran contends that many of the men aboard his ship did complain of a rash in the crotch area, but medical staff were unable to diagnose the condition and treatment with various ointments was ineffective.  After service, the Veteran sought treatment at a private dermatologist in Phoenix, Arizona, where he received ultraviolet and X-ray treatments, along with a cortisone ointment.  The Veteran asserts that recurrences of the rash are treated with this ointment.  As the Veteran could not recall the name of the dermatologist, the RO could not obtain these treatment records.

Given the in-service diagnosis of heat rash, as well as the Veteran's statements that he has received private treatment for recurrences of this rash, the Board finds that a VA skin examination is needed to obtain a medical opinion on the nature and etiology of the Veteran's current skin condition.  
      
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all outstanding treatment records relevant to his claim, to specifically include the dermatologist who treated him after service in Phoenix, Arizona.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA skin examination to determine the nature and likely etiology of any skin condition.  The claims file should be made available to the examiner for review in conjunction with the examination.  A detailed history should be elicited from the Veteran.

After review of the claims file and examination, the examiner should identify the nature and etiology of any current skin condition and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current skin condition arose in service or is causally related to service.

In doing so, the VA examiner should consider and discuss the Veteran's exit examination diagnosis of moderate heat rash, the Veteran's lay statements regarding his history of recurring symptoms, as well as any other pertinent medical nexus evidence of record. 

A complete rationale for all opinions must be provided in the examination report.  

3. After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




